UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of October, 2010 Commission File Number: 001-34476 BANCO SANTANDER (BRASIL) S.A. (Exact name of registrant as specified in its charter) Avenida Presidente Juscelino Kubitschek, 2041 and 2235 Bloco A  Vila Olimpia São Paulo, SP 04543-011 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A . CONSOLIDATED FORM Managers and Related Persons Negotiation  Article 11 - CVM Instruction # 358/2002 On September. 2010 only the following transactions involving securities and derivatives were carried out. pursuant to Article 11 Instruction # 358/2002: Company Name: Banco Santander (Brasil) S.A. Group and Related Persons (X ) Board of Directors ( ) Executive Officers ( ) Audit Committee ( ) Technical or Advisory Boards Opening Balance Security/ Derivative Security Description Quantity % of participation Same Type/ Class Total Shares Commom shares Shares Preferred shares Shares UNITS Debenture Commited SUDA15 Activity in the month  described each purchase or sale operation carried out in the month (Day. quantity. price and amount) Security/ Derivative Securities Description Brokerage House Operation Day Quantity Price Amount (R$) Debenture Committed SUDA15 Repurchase R$ 341,731.00 Closing Balance Security/ Derivative Security Description Quantity % de participation Same Type Espécie/ Class Total Shares Commom shares 0.00% Shares Preferred shares 0.00% Shares UNITS 0.00% Debenture Committed SUDA15 0.00% Company Name: Banco Santander (Brasil) S.A. Group and Related Persons ( ) Board of Directors (X ) Executive Officers ( ) Audit Committee ( ) Technical or Advisory Opening Balance Security/ Derivative Security Description Quantity % de participation Same Type/ Class Total Shares Commom shares 0.00% Shares Preferred shares 0.00% Shares UNITS 0.00% Debenture Committed AMRO14 4 0.00% Debenture Committed AMRO15 53 0.00% Debenture Committed AMRO16 0.00% Debenture Committed STBA11 0.00% Debenture Committed STBA13 71 0.00% Debenture Committed SUDA14 63 0.00% Debenture Committed SUDA15 0.00% Activity in the month  described each purchase or sale operation carried out in the month (Day, quantity, price and amount) Security/ Derivative Securities Description Brokerage House Operation Day Quantity Price Amount (R$) Debenture Committed AMRO 14 Application 24 R$ 438,160.00 Debenture Committed AMRO 15 Application 8 R$ 126,349.00 Debenture Committed AMRO 15 Repurchase 37 R$ 603,734.00 Debenture Committed AMRO 16 Application R$ 1,821,796.00 Debenture Committed STBA11 Application R$ 258,799.00 Debenture Committed STBA11 Repurchase R$ 502,439.00 Debenture Committed STBA14 Application R$ 246,482.00 Debenture Committed STBA14 Repurchase R$ 325,921.00 Debenture Committed SUDA15 Application R$ 17,562,051.00 Debenture Committed SUDA15 Repurchase R$ 13,505,394.00 Debenture Committed SUDA15 Sell R$ 332,210.00 Closing Balance Security/ Derivative Securities Description Quantity % de participation Same Type/ Class Total Shares Commom shares 0.00% Shares Preferred shares 0.00% Shares UNITS 0.00% Debenture Committed AMRO14 28 0.00% Debenture Committed AMRO15 24 0.00% Debenture Committed AMRO16 0.00% Debenture Committed STBA11 0.00% Debenture Committed STBA13 71 0.00% Debenture Committed SUDA14 0.00% Debenture Committed SUDA15 -232799 0.00% Company Name: Banco Santander (Brasil) S.A. Group and Related Persons ( ) Board of Directors ( ) Executive Officers ( ) Audit Committee (x) Technical or Advisory Boards Opening Balance Security/ Derivative Security Description Quantity % de participation Same Type/ Class Total Shares UNIT’S 810 0.00% 0.00% Activity in the month – described each purchase or sale operation carried out in the month (Day, quantity, price and amount) Security/ Derivative Securities Description Brokerage House Operation Day Quantity Price Amount (R$) - Closing Balance Security/ Derivative Características dos Títulos Quantity % de participation Same Type/ Class Total Shares UNIT’S 810 0.00% 0.00% Company Name: Banco Santander (Brasil) S.A. Group and Related Persons ( ) Board of Directors (X) Controlling Shareholder ( ) Executive Officers ( ) Audit Committee ( ) Technical or Advisory Boards Opening Balance Security/ Derivative Security Description Quantity % de participation Same Type/ Class Total Shares Commom shares 174,700,972,307 84.21% 84.21% Shares Preferred shares 150,024,316,265 82.79% 82.79% Shares Units 82,516,728 0.00% 0.00% Activity in the month – described each purchase or sale operation carried out in the month (Day, quantity, price and amount) Security/ Derivative Securities Description Brokerage House Operation Day Quantity Price Amont(R$) - Closing Balance Security/ Derivative Security Description Quantity % de participation Same Type/ Class Total Shares Commom shares 174,700,972,307 82.21% 82.21% Shares Preferred shares 150,024,316,265 80.70% 80.70% Shares Units 4,889,506 0.00% 0.00% Name of the Entity: Banco Santander (Brasil) S.A. Related Entity: Banco Madesant – Sociedade Unipessoal S.A. CPF/CNPJ: - Qualification: Avenida Arriaga 73, 2º andar - Funchal Madeira, 9000-060 Portugal Initial Amount of Securities Security/ Derivative Security Characteristics Amount Percentage of (same type of security) Total percentage ADS BSBR 7,366,300 1.1% (1) 0.1% Transactions performed during the month Security/ Derivative Security Characteristics Intermediary Transaction (Purchase/ Sale) Date Amount Price Volume (US$) ADS BSBR Santander Investment Securities. Inc, (“SIS”) Sale 1 -1400 12.76 $17,864.00 ADS BSBR SIS Sale 1 -16700 12.77 $213,259.00 ADS BSBR SIS Sale 1 -16700 12.78 $213,426.00 ADS BSBR SIS Sale 1 -98500 12.79 $1,259,815.00 ADS BSBR SIS Sale 1 -78900 12.8 $1,009,920.00 ADS BSBR SIS Sale 1 -51900 12.81 $664,839.00 ADS BSBR SIS Sale 1 -211800 12.82 $2,715,276.00 ADS BSBR SIS Sale 1 -110800 12.83 $1,421,564.00 ADS BSBR SIS Sale 1 -48000 12.84 $616,320.00 ADS BSBR SIS Sale 1 -68900 12.85 $885,365.00 ADS BSBR SIS Sale 1 -122300 12.86 $1,572,778.00 ADS BSBR SIS Sale 1 -175600 12.87 $2,259,972.00 ADS BSBR SIS Sale 1 -348000 12.88 $4,482,240.00 ADS BSBR SIS Sale 1 -562300 12.89 $7,248,047.00 ADS BSBR SIS Sale 1 -100 12.895 $1,289.50 ADS BSBR SIS Sale 1 -364600 12.9 $4,703,340.00 ADS BSBR SIS Sale 1 -300 12.905 $3,871.50 ADS BSBR SIS Sale 1 -514300 12.91 $6,639,613.00 ADS BSBR SIS Sale 1 -107700 12.92 $1,391,484.00 ADS BSBR SIS Sale 1 -13900 12.93 $179,727.00 ADS BSBR SIS Sale 1 -47200 12.94 $610,768.00 ADS BSBR SIS Sale 1 -40100 12.95 $519,295.00 ADS BSBR SIS Sale 2 -5400 12.6 $68,040.00 ADS BSBR SIS Sale 2 -4500 12.61 $56,745.00 ADS BSBR SIS Sale 2 -8900 12.62 $112,318.00 ADS BSBR SIS Sale 2 -10700 12.63 $135,141.00 ADS BSBR SIS Sale 2 -30100 12.64 $380,464.00 ADS BSBR SIS Sale 2 -23300 12.65 $294,745.00 ADS BSBR SIS Sale 2 -40700 12.66 $515,262.00 ADS BSBR SIS Sale 2 -36800 12.67 $466,256.00 ADS BSBR SIS Sale 2 -52000 12.68 $659,360.00 ADS BSBR SIS Sale 2 -77000 12.69 $977,130.00 ADS BSBR SIS Sale 2 -120500 12.7 $1,530,350.00 ADS BSBR SIS Sale 2 -61900 12.71 $786,749.00 ADS BSBR SIS Sale 2 -37800 12.72 $480,816.00 ADS BSBR SIS Sale 2 -1000 12.73 $12,730.00 ADS BSBR SIS Sale 2 -1800 12.74 $22,932.00 ADS BSBR SIS Sale 2 -600 12.75 $7,650.00 ADS BSBR SIS Sale 2 -5200 12.76 $66,352.00 ADS BSBR SIS Sale 2 -700 12.77 $8,939.00 ADS BSBR SIS Sale 2 -700 12.78 $8,946.00 ADS BSBR SIS Sale 3 -232700 12.75 $2,966,925.00 ADS BSBR SIS Sale 3 -11200 12.76 $142,912.00 ADS BSBR SIS Sale 3 -600 12.77 $7,662.00 ADS BSBR SIS Sale 3 -5100 12.78 $65,178.00 ADS BSBR SIS Sale 3 -4300 12.79 $54,997.00 ADS BSBR SIS Sale 3 -4100 12.8 $52,480.00 ADS BSBR SIS Sale 3 -2600 12.81 $33,306.00 ADS BSBR SIS Sale 3 -800 12.82 $10,256.00 ADS BSBR SIS Sale 3 -17400 12.85 $223,590.00 ADS BSBR SIS Sale 3 -4900 12.86 $63,014.00 ADS BSBR SIS Sale 3 -12000 12.87 $154,440.00 ADS BSBR SIS Sale 3 -4200 12.88 $54,096.00 ADS BSBR SIS Sale 8 -171000 12.70 $2,171,700.00 ADS BSBR SIS Sale 8 -100 12.70 $1,270.01 ADS BSBR SIS Sale 8 -200 12.71 $2,541.00 ADS BSBR SIS Sale 8 -6500 12.71 $82,615.00 ADS BSBR SIS Sale 9 -514900 12.7 $6,539,230.00 ADS BSBR SIS Sale 9 -143300 12.75 $1,827,075.00 ADS BSBR SIS Sale 9 -500 12.755 $6,377.50 ADS BSBR SIS Sale 9 -15500 12.76 $197,780.00 ADS BSBR SIS Sale 9 -300 12.77 $3,831.00 ADS BSBR SIS Sale 9 -5000 12.79 $63,950.00 ADS BSBR SIS Sale 10 -258800 12.65 $3,273,820.00 ADS BSBR SIS Sale 10 -200 12.655 $2,531.00 ADS BSBR SIS Sale 10 -8800 12.66 $111,408.00 ADS BSBR SIS Sale 10 -2200 12.67 $27,874.00 ADS BSBR SIS Sale 10 -4100 12.68 $51,988.00 ADS BSBR SIS Sale 10 -162600 12.7 $2,065,020.00 ADS BSBR SIS Sale 10 -100 12.705 $1,270.50 ADS BSBR SIS Sale 10 -26000 12.71 $330,460.00 ADS BSBR SIS Sale 10 -100 12.7108 $1,271.08 ADS BSBR SIS Sale 10 -12500 12.72 $159,000.00 ADS BSBR SIS Sale 10 -2700 12.73 $34,371.00 ADS BSBR SIS Sale 10 -400 12.74 $5,096.00 ADS BSBR SIS Sale 10 -1300 12.75 $16,575.00 ADS BSBR SIS Sale 13 -25500 12.8 $326,400.00 ADS BSBR SIS Sale 13 -300 12.81 $3,843.00 ADS BSBR SIS Sale 13 -500 12.82 $6,410.00 ADS BSBR SIS Sale 13 -400 12.83 $5,132.00 ADS BSBR SIS Sale 13 -200 12.84 $2,568.00 ADS BSBR SIS Sale 13 -253679 12.85 $3,259,775.15 ADS BSBR SIS Sale 13 -18050 12.86 $232,123.00 ADS BSBR SIS Sale 13 -17100 12.87 $220,077.00 ADS BSBR SIS Sale 13 -82021 12.88 $1,056,430.48 ADS BSBR SIS Sale 13 -348250 12.89 $4,488,942.50 ADS BSBR SIS Sale 13 -357975 12.9 $4,617,877.50 ADS BSBR SIS Sale 13 -400 12.905 $5,162.00 ADS BSBR SIS Sale 13 -78000 12.91 $1,006,980.00 ADS BSBR SIS Sale 13 -200 12.915 $2,583.00 ADS BSBR SIS Sale 13 -216272 12.92 $2,794,234.24 ADS BSBR SIS Sale 13 -19800 12.93 $256,014.00 ADS BSBR SIS Sale 13 -179635 12.94 $2,324,476.90 ADS BSBR SIS Sale 13 -389346 12.95 $5,042,030.70 ADS BSBR SIS Sale 13 -500 12.955 $6,477.50 ADS BSBR SIS Sale 13 -25350 12.96 $328,536.00 ADS BSBR SIS Sale 13 -8700 12.97 $112,839.00 ADS BSBR SIS Sale 13 -32600 12.98 $423,148.00 ADS BSBR SIS Sale 13 -4700 12.99 $61,053.00 ADS BSBR SIS Sale 13 -40672 13 $528,736.00 ADS BSBR SIS Sale 13 -22800 13.01 $296,628.00 ADS BSBR SIS Sale 13 -70700 13.02 $920,514.00 ADS BSBR SIS Sale 13 -15950 13.03 $207,828.50 ADS BSBR SIS Sale 13 -100 13.04 $1,304.00 Final Amount of Securities Security/ Derivative Security Characteristics Amount Percentage of (same type of security) Total percentage ADS BSBR 0 0% 0% Name of the Entity: Banco Santander (Brasil) S.A. Related Entity: Santander Insurance Holding, S.L. CPF/CNPJ: - Qualification: Avenida de Cantabria. S/N - 28660 Boadilla del Monte, Madrid, Espanha Initial Amount of Securities Security/ Derivative Security Characteristics Amount Percentage of (same type of security) Total percentage ADS BSBR 12% 0.2% Transactions performed during the month Security/ Derivative Security Characteristics Intermediary Transaction (Purchase/ Sale) Date Amount Price Volume (US$) ADS BSBR Santander Investment Securities, Inc. ( SIS ) Sale 13 -30400 $392,768.00 ADS BSBR SIS Sale 13 -32600 $421,518.00 ADS BSBR SIS Sale 13 -24400 $315,736.00 ADS BSBR SIS Sale 13 -17900 $231,805.00 ADS BSBR SIS Sale 13 -193300 $2,505,168.00 ADS BSBR SIS Sale 13 -70190 $910,364.30 ADS BSBR SIS Sale 13 -15100 $195,998.00 ADS BSBR SIS Sale 13 -42380 $550,516.20 ADS BSBR SIS Sale 13 -87461 13 $1,136,993.00 ADS BSBR SIS Sale 13 -70322 $914,889.22 ADS BSBR SIS Sale 13 -1400 $18,228.00 ADS BSBR SIS Sale 14 -10268350 $130,921,462.50 ADS BSBR SIS Sale 14 -100 $1,276.00 ADS BSBR SIS Sale 14 -100 $1,277.00 ADS BSBR SIS Sale 14 -100 $1,278.00 ADS BSBR SIS Sale 14 -3400 $43,486.00 ADS BSBR SIS Sale 14 -4900 $62,720.00 ADS BSBR SIS Sale 14 -9600 $122,976.00 ADS BSBR SIS Sale 14 -27897 $357,639.54 ADS BSBR SIS Sale 14 -9800 $125,734.00 ADS BSBR SIS Sale 14 -59283 $761,193.72 ADS BSBR SIS Sale 14 -219600 $2,821,860.00 ADS BSBR SIS Sale 14 -46682 $600,330.52 ADS BSBR SIS Sale 14 -9550 $122,908.50 ADS BSBR SIS Sale 14 -267250 $3,442,180.00 ADS BSBR SIS Sale 14 -1200 $15,462.00 ADS BSBR SIS Sale 14 -43830 $564,968.70 ADS BSBR SIS Sale 14 -200 $2,579.00 ADS BSBR SIS Sale 14 -252226 $3,253,715.40 ADS BSBR SIS Sale 14 -100 $1,290.50 ADS BSBR SIS Sale 14 -44500 $574,495.00 ADS BSBR SIS Sale 14 -11400 $147,288.00 ADS BSBR SIS Sale 14 -6600 $85,338.00 ADS BSBR SIS Sale 14 -6000 $77,640.00 ADS BSBR SIS Sale 14 -11600 $150,220.00 ADS BSBR SIS Sale 14 -6000 $77,760.00 ADS BSBR SIS Sale 14 -6900 $89,493.00 ADS BSBR SIS Sale 14 -3800 $49,324.00 ADS BSBR SIS Sale 14 -300 13 $3,900.00 ADS BSBR SIS Sale 14 -100 $1,301.00 ADS BSBR SIS Sale 16 -749248 $9,560,404.48 ADS BSBR SIS Sale 16 -100 $1,276.10 ADS BSBR SIS Sale 16 -24145 $308,210.93 ADS BSBR SIS Sale 16 -5400 $68,941.80 ADS BSBR SIS Sale 16 -100 $1,276.75 ADS BSBR SIS Sale 16 -240021 $3,065,068.17 ADS BSBR SIS Sale 16 -8000 $102,192.00 ADS BSBR SIS Sale 16 -10000 $127,750.00 ADS BSBR SIS Sale 16 -139054 $1,777,110.12 ADS BSBR SIS Sale 16 -600 $7,671.00 ADS BSBR SIS Sale 16 -50360 $644,104.40 ADS BSBR SIS Sale 16 -200 $2,559.00 ADS BSBR SIS Sale 16 -73340 $938,752.00 ADS BSBR SIS Sale 16 -4600 $58,926.00 ADS BSBR SIS Sale 17 -1500 $19,155.00 ADS BSBR SIS Sale 17 -4300 $54,954.00 ADS BSBR SIS Sale 17 -2500 $31,975.00 ADS BSBR SIS Sale 17 -1066408 $13,650,022.40 ADS BSBR SIS Sale 17 -200 $2,560.02 ADS BSBR SIS Sale 17 -37000 $473,785.00 ADS BSBR SIS Sale 17 -296754 $3,801,418.74 ADS BSBR SIS Sale 17 -500 $6,405.50 ADS BSBR SIS Sale 17 -76330 $978,168.95 ADS BSBR SIS Sale 17 -14100 $180,719.70 ADS BSBR SIS Sale 17 -15300 $196,107.75 ADS BSBR SIS Sale 17 -419906 $5,383,194.92 ADS BSBR SIS Sale 17 -29200 $374,490.00 ADS BSBR SIS Sale 17 -225632 $2,894,858.56 ADS BSBR SIS Sale 17 -103200 $1,325,088.00 ADS BSBR SIS Sale 17 -2888723 $37,120,090.55 ADS BSBR SIS Sale 17 -500 $6,425.50 ADS BSBR SIS Sale 17 -500 $6,427.50 ADS BSBR SIS Sale 17 -629656 $8,097,376.16 ADS BSBR SIS Sale 17 -100 $1,286.01 ADS BSBR SIS Sale 17 -400 $5,144.40 ADS BSBR SIS Sale 17 -575381 $7,405,153.47 ADS BSBR SIS Sale 17 -49500 $637,312.50 ADS BSBR SIS Sale 17 -100 $1,287.70 ADS BSBR SIS Sale 17 -173200 $2,230,816.00 ADS BSBR SIS Sale 17 -39100 $503,803.50 ADS BSBR SIS Sale 17 -100400 $1,294,156.00 ADS BSBR SIS Sale 17 -200 $2,580.00 ADS BSBR SIS Sale 20 -98824 $1,269,888.40 ADS BSBR SIS Sale 20 -100 $1,285.25 ADS BSBR SIS Sale 20 -27120 $348,763.20 ADS BSBR SIS Sale 20 -800 $10,292.00 ADS BSBR SIS Sale 20 -19000 $244,530.00 ADS BSBR SIS Sale 20 -300 $3,861.30 ADS BSBR SIS Sale 20 -1700 $21,887.50 ADS BSBR SIS Sale 20 -23755 $305,964.40 ADS BSBR SIS Sale 20 -2345 $30,215.33 ADS BSBR SIS Sale 20 -44833 $577,897.37 ADS BSBR SIS Sale 20 -16967 $218,789.47 ADS BSBR SIS Sale 20 -872237 $11,251,857.30 ADS BSBR SIS Sale 20 -8600 $110,983.00 ADS BSBR SIS Sale 20 -178258 $2,301,310.78 ADS BSBR SIS Sale 20 -1100 $14,206.50 ADS BSBR SIS Sale 20 -164359 $2,123,518.28 ADS BSBR SIS Sale 20 -210572 $2,722,695.96 ADS BSBR SIS Sale 20 -400 $5,172.40 ADS BSBR SIS Sale 20 -1700 $21,989.50 ADS BSBR SIS Sale 20 -304620 $3,941,782.80 ADS BSBR SIS Sale 20 -3500 $45,307.50 ADS BSBR SIS Sale 20 -680948 $8,818,276.60 ADS BSBR SIS Sale 20 -12340 $159,864.70 ADS BSBR SIS Sale 20 -2100 $27,209.70 ADS BSBR SIS Sale 20 -2300 $29,802.25 ADS BSBR SIS Sale 20 -235708 $3,054,775.68 ADS BSBR SIS Sale 20 -180280 $2,338,231.60 ADS BSBR SIS Sale 20 -218377 $2,834,533.46 ADS BSBR SIS Sale 20 -26760 $347,612.40 ADS BSBR SIS Sale 20 -39650 13 $515,450.00 ADS BSBR SIS Sale 20 -3000 $39,007.50 ADS BSBR SIS Sale 20 -2400 $31,207.20 ADS BSBR SIS Sale 20 -4900 $63,724.50 ADS BSBR SIS Sale 20 -118296 $1,539,030.96 ADS BSBR SIS Sale 20 -6400 $83,280.00 ADS BSBR SIS Sale 20 -19700 $256,395.50 ADS BSBR SIS Sale 20 -134297 $1,748,546.94 ADS BSBR SIS Sale 20 -400 $5,209.00 ADS BSBR SIS Sale 20 -17800 $231,845.00 ADS BSBR SIS Sale 20 -74440 $969,953.20 ADS BSBR SIS Sale 20 -32312 $421,186.92 ADS BSBR SIS Sale 20 -3500 $45,640.00 ADS BSBR SIS Sale 21 -1300 $16,627.00 ADS BSBR SIS Sale 21 -50400 $645,120.00 ADS BSBR SIS Sale 21 -181800 $2,328,858.00 ADS BSBR SIS Sale 21 -100 $1,281.01 ADS BSBR SIS Sale 21 -5500 $70,482.50 ADS BSBR SIS Sale 21 -141752 $1,817,260.64 ADS BSBR SIS Sale 21 -900 $11,538.45 ADS BSBR SIS Sale 21 -1400 $17,955.00 ADS BSBR SIS Sale 21 -100195 $1,285,501.85 ADS BSBR SIS Sale 21 -100 $1,283.05 ADS BSBR SIS Sale 21 -200 $2,566.20 ADS BSBR SIS Sale 21 -100 $1,283.50 ADS BSBR SIS Sale 21 -220517 $2,831,438.28 ADS BSBR SIS Sale 21 -78724 $1,011,209.78 ADS BSBR SIS Sale 21 -785053 $10,087,931.05 ADS BSBR SIS Sale 21 -100 $1,285.01 ADS BSBR SIS Sale 21 -2200 $28,271.10 ADS BSBR SIS Sale 21 -64500 $829,147.50 ADS BSBR SIS Sale 21 -104644 $1,345,721.84 ADS BSBR SIS Sale 21 -7430 $95,586.95 ADS BSBR SIS Sale 21 -125328 $1,612,971.36 ADS BSBR SIS Sale 21 -100 $1,287.10 ADS BSBR SIS Sale 21 -16290 $209,733.75 ADS BSBR SIS Sale 21 -114320 $1,472,441.60 ADS BSBR SIS Sale 21 -60127 $775,037.03 ADS BSBR SIS Sale 21 -141112 $1,820,344.80 ADS BSBR SIS Sale 21 -200 $2,581.00 ADS BSBR SIS Sale 21 -19462 $251,254.42 ADS BSBR SIS Sale 21 -100 $1,291.50 ADS BSBR SIS Sale 21 -6016 $77,726.72 ADS BSBR SIS Sale 21 -1700 $22,015.00 ADS BSBR SIS Sale 21 -10600 13 $137,800.00 ADS BSBR SIS Sale 22 -82787 $1,059,673.60 ADS BSBR SIS Sale 22 -5700 $73,131.00 ADS BSBR SIS Sale 22 -167433 $2,151,514.05 ADS BSBR SIS Sale 22 -800 $10,280.08 ADS BSBR SIS Sale 22 -200 $2,570.20 ADS BSBR SIS Sale 22 -200 $2,570.50 ADS BSBR SIS Sale 22 -55154 $709,280.44 ADS BSBR SIS Sale 22 -1800 $23,149.80 ADS BSBR SIS Sale 22 -300 $3,859.50 ADS BSBR SIS Sale 22 -219078 $2,819,533.86 ADS BSBR SIS Sale 22 -100 $1,287.01 ADS BSBR SIS Sale 22 -400 $5,148.40 ADS BSBR SIS Sale 22 -11671 $150,264.13 ADS BSBR SIS Sale 22 -32006 $412,237.28 ADS BSBR SIS Sale 22 -1800 $23,185.80 ADS BSBR SIS Sale 22 -30600 $394,434.00 ADS BSBR SIS Sale 22 -1400 $18,047.40 ADS BSBR SIS Sale 22 -300 $3,867.75 ADS BSBR SIS Sale 22 -400 $5,158.00 ADS BSBR SIS Sale 22 -54512 $703,204.80 ADS BSBR SIS Sale 22 -1400 $18,061.40 ADS BSBR SIS Sale 22 -200 $2,580.50 ADS BSBR SIS Sale 22 -200 $2,581.00 ADS BSBR SIS Sale 22 -7000 $90,370.00 ADS BSBR SIS Sale 22 -8919 $115,233.48 ADS BSBR SIS Sale 22 -200 $2,584.50 ADS BSBR SIS Sale 22 -84016 $1,088,007.20 ADS BSBR SIS Sale 22 -19500 $252,720.00 ADS BSBR SIS Sale 22 -6000 $77,820.00 ADS BSBR SIS Sale 22 -3600 $46,728.00 ADS BSBR SIS Sale 23 -78003 ADS BSBR SIS Sale 24 -48793660 $618,703,608.80 ADS BSBR SIS Sale 24 -600 $7,626.00 ADS BSBR SIS Sale 24 -4500 $57,240.00 ADS BSBR SIS Sale 24 -1913 $24,429.01 ADS BSBR SIS Sale 24 -64741 $828,037.39 ADS BSBR SIS Sale 24 -82064 $1,050,419.20 ADS BSBR SIS Sale 24 -100 $1,280.05 ADS BSBR SIS Sale 24 -2817 $36,071.69 ADS BSBR SIS Sale 24 -400 $5,124.00 ADS BSBR SIS Sale 24 -2100 $26,922.00 ADS BSBR SIS Sale 24 -4400 $56,452.00 ADS BSBR SIS Sale 24 -100 $1,283.50 ADS BSBR SIS Sale 24 -500 $6,420.00 ADS BSBR SIS Sale 24 -4822 $61,962.70 ADS BSBR SIS Sale 24 -5342 $68,671.41 ADS BSBR SIS Sale 24 -11300 $145,318.00 ADS BSBR SIS Sale 24 -7300 $93,914.50 ADS BSBR SIS Sale 24 -6255 $80,501.85 ADS BSBR SIS Sale 24 -100274 $1,291,529.12 ADS BSBR SIS Sale 24 -100 $1,288.10 ADS BSBR SIS Sale 24 -23500 $302,915.00 ADS BSBR SIS Sale 24 -561412 $7,242,214.80 ADS BSBR SIS Sale 24 -300 $3,870.30 ADS BSBR SIS Sale 24 -12500 $161,312.50 ADS BSBR SIS Sale 24 -180218 $2,326,614.38 ADS BSBR SIS Sale 24 -300 $3,873.30 ADS BSBR SIS Sale 24 -1400 $18,077.50 ADS BSBR SIS Sale 24 -28600 $369,369.00 ADS BSBR SIS Sale 24 -335941 $4,340,357.72 ADS BSBR SIS Sale 24 -100 $1,292.01 ADS BSBR SIS Sale 24 -11454 $148,042.95 ADS BSBR SIS Sale 24 -52510 $678,954.30 ADS BSBR SIS Sale 24 -200 $2,586.02 ADS BSBR SIS Sale 24 -100 $1,293.10 ADS BSBR SIS Sale 24 -1946 $25,171.51 ADS BSBR SIS Sale 24 -39011 $504,802.34 ADS BSBR SIS Sale 24 -9389 $121,540.61 ADS BSBR SIS Sale 24 -108031 $1,399,001.45 ADS BSBR SIS Sale 24 -32200 $417,151.00 ADS BSBR SIS Sale 24 -28980 $375,580.80 ADS BSBR SIS Sale 24 -9731 $126,162.42 ADS BSBR SIS Sale 27 -7560 $96,768.00 ADS BSBR SIS Sale 27 -1400 $17,934.00 ADS BSBR SIS Sale 27 -27771 $358,245.90 ADS BSBR SIS Sale 27 -1300 $16,783.00 ADS BSBR SIS Sale 27 -1000 $12,920.00 ADS BSBR SIS Sale 27 -3500 $45,255.00 ADS BSBR SIS Sale 27 -6106 $79,011.64 ADS BSBR SIS Sale 30 -1500 $19,920.00 ADS BSBR SIS Sale 30 -700 $9,310.00 ADS BSBR SIS Sale 30 -4300 $57,319.00 ADS BSBR SIS Sale 30 -600 $8,004.00 ADS BSBR SIS Sale 30 -300 $4,005.00 ADS BSBR SIS Sale 30 -3600 $48,096.00 ADS BSBR SIS Sale 30 -4700 $62,839.00 ADS BSBR SIS Sale 30 -22053 $295,069.14 ADS BSBR SIS Sale 30 -900 $12,044.25 ADS BSBR SIS Sale 30 -200 $2,676.60 ADS BSBR SIS Sale 30 -53947 $722,350.33 ADS BSBR SIS Sale 30 -100 $1,339.25 ADS BSBR SIS Sale 30 -45060 $603,804.00 ADS BSBR SIS Sale 30 -13800 $185,058.00 ADS BSBR SIS Sale 30 -5300 $71,126.00 ADS BSBR SIS Sale 30 -8188 $110,046.72 ADS BSBR SIS Sale 30 -4700 $63,215.00 Final Amount of Securities Security Characteristics Security Characteristics Security Characteristics Percentage of (same type of security) Total percentage ADS BSBR 0.7% 0.1% (1) Considering that. on August 31, 2010, the total number of Units was 647,119,027. (2) Considering that. on September 30, 2010, the total number of Units was 649,286,370. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereto duly authorized. Date:October 13, 2010 Banco Santander (Brasil) S.A. By: /
